  [image_001.jpg] 哈尔滨东星在线科技有限公司

 

Distribution Agreement

This agreement is signed on __________ (Month/Day/Year).

 

Pursuant to Contract Law of People’s Republic of China, Product Quality Law and
Consumers Protection Law and other related laws and regulations, both parties
negotiate and agree to conclude this distribution agreement on all the products
in Mengqiao Eurasian Trade E-commerce Platform (www.union-bridge.com) during the
period of cooperation on the basis of equality, free will, justice, honesty and
credibility.

 

1. Parties

Party A of the agreement is Harbin Dongxing Online Technology Co., Ltd. (that is
main body of operation of Mengqiao Eurasian Trade E-commerce Platform),
including its subsidiaries. Party B hereof is the provider of products,
including its subsidiaries and all sorts of affiliated agencies. Therefore, all
items hereof are applicable to both parties and their subsidiaries, branches,
affiliated agencies and offices, etc.

 

2. Definitions

2.1 Products refer to qualified products which are manufactured or distributed
by Party B in accordance with national standard, industrial standard and
standards bounded by both parties, and do not violate legitimate interest of any
third party.

2.2 Supply Price refers to the price which is negotiated and agreed based on the
actual minimum price Party B gives to all distributors.

2.3 Special Supplies refer to the products Party A purchases at a special supply
price based on mutual operating demands.

2.4 Cash on delivery refers that Party A should pay Party B for the products
after the products are received by Party A or logistics center and meet the
standards through inspection and acception.

2.5 Delivery against payment refers that Party A has to pay for the products and
then Party B delivers them to the destination designated by Party A within
appointed time.

2.6 Returned money refers to the payment Party A pays to Party B for the
products, including the money which is used to deduct what Party B owes to Party
A (except the amount for reduced price or returned goods).

2.7 Period of payment refers to the period between products reaching the
logistics center designated by Party A and Party A paying for the products.

2.8 The amount for reduced price refers to the money created by reduced price
which is caused by lowered supply price and should be paid to Party A.

2.9 Defamation loss: the conditions which result in defamation loss hereof on
Party A refer to the conditions which draw a negative influence on the
reputation, business houses, trade marks and business reputation of Party A or
its affiliated companies, including but not limited to:

2.9.1 Being exposed by the media (including but not limited to TV, radio,
newspaper, magazine and the Internet) for problems of products (including but
not limited to problems about quality, forged and fake products, misleading
propaganda, violation of others’ intellectual property rights, etc.) or the
after-sale service provided by Party B;



 1 

 

 

    [image_001.jpg] 哈尔滨东星在线科技有限公司

 



2.9.2 Being exposed by the media for other causes of Party B;

2.9.3 Being declared against by related department, agency or consumers
association for problems of products or after-sale service provided by Party B;

2.9.4 Though not being exposed, because of these problems, many people think or
acknowledge that the product or service of Party A has problems;

2.9.5 The accumulated rate of unqualified, returned or back-to-repair products
exceeds 5%, which draws a negative influence on the reputation or business
reputation of Party A;

2.9.6 Other conditions make a negative influence on the reputation, business
houses, trade marks and business reputation of Party A or its affiliated
companies.

2.10 Cash discount refers to the amount deducted directly when settling the
payment of the products.

 

3. Products Ordering

3.1 The forms of Party A formally placing orders include: ordering via contract,
electronic data, phone, oral form, etc., and all of them are applicable to this
agreement.

3.2 Party A issues an order to Party B in any form above. Party B should confirm
and inform Party A the result within one day after receiving the order. Party A
is entitled to withdraw or change the order one day before the delivery date.

3.3 Party B is responsible to deliver the products listed in the order to the
logistics center designated by Party A at appointed time and in exact type of
shipping with full quantity and good quality. All fees occurred in between
should be negotiated by both parties. Party B should take all the risk and
responsibility before the products are delivered to Party A, inspected and
accepted (settled by logistics).

3.4 Party B ensures it provides products with good quality at the most favorable
price in the market; all delivered products meet the requirement of orders as
well as the agreement, and stay the same with samples showed to Party A in the
course of agreement negotiation; the products are clear with sound packing and
suit to sell. Any damaged packing, moisture, change of color or other problems
which affect normal sale will be not allowed.

3.5 Party A has to inspect the quantity, outer packing and type of products
after receiving them. In the process of inspection and acception, Party A is
entitled to refuse to accept if some conditions occur, such as the delivered
products are not in accordance with the order or the outer packing damages
badly.

 

4. Settlement of the Payment of the Products

4.1 The settlement approach of the payment is ___ (choose one of them): 1.
Check; 2 Remittance.

4.2 Before settling, Party B submits settlement documents of the current
payment, and then both parties check out and sort out related documents. If
there are holidays, the time of settlement should be correspondingly postponed.
If the settlement is not due, the payment will not be settled. Party A should
confirm in written form about the settlement amount submitted by Party B, and no
one can state and promise about that on behalf of Party A.

4.3 In the period of cooperation, Party B should replace the products within ___
day (or days) or return the payment within ___ day (or days) regarding to the
products returned by Party A for any reason (including but limited to quality
issues). If cash discount is needed (including the

 2 

 

 

     [image_001.jpg] 哈尔滨东星在线科技有限公司

 

amount for reduced price), Party B should sign a letter of confirmation to Party
A within ___ day (or days). If there is no replacement, returned fee or cash
discount in due course and no clear method of handling within 3 days after
negotiation between two parties, Party A is entitled to directly deduct the fee
in next settlement of payment.

4.4 The amount of the current payment’s settlement is subject to the balance of
the due amount payable balance deducting the amount of overdue reduced price,
returned products and business discount of Party B acquired by the way of cash
discount as well as other payment Party B promises to pay.

4.5 The settlement of loan adopts the principle of “paying the money and giving
the invoice”. Party A pays the money of products to Party B, meanwhile Party B
has to provide Party A with VAT special invoice. Before the delivery of VAT
special invoice, Party A can refuse to pay the money of products.

 

5. Rights and Obligations of Both Parties

5.1 Party A should pay the money pursuant to the agreement and Party B should
deliver products according to the agreement.

5.2 Party A should put the product info, provided by Party B, online in time.
Party B should assist Party A in providing corresponding information or
photographing products.

5.3 Party A supports Party B to conduct promotion activities at
www.union-bridge.com. Meanwhile, Party B should assist Party A in conducting
various promotion activities and paying promotion fee to Party A as the
agreement stipulated.

5.4 Party B should inform Party A of all the new products which are about to go
to the market firstly (not later than the time to market manufacturer
publicizes), meanwhile, assure the source of new products. Party B should timely
put new products onto the website.

5.5 Party B should provide Party A with related credentials as the attachment
hereof stipulated, and make sure they are real and reliable. If related
information changes, Party B should inform Party A in time. If Party B provides
false credentials, Party B has to bear legal obligation thereof and compensate
losses, if any, of Party A.

5.6 Party B makes sure that all products (including gift) it provides are new,
authentic and licensed with sound and legal source, and there are no smuggled,
fake or old goods, no misleading promotion or violation of the third party’s
legitimate interest.

5.7 Party B ensures that the descriptions, introductions, pictures and other
information of the products it provides have no misleading promotion and won’t
violate the third party’s legitimate interest, meanwhile, makes sure that the
usage of the above-mentioned information won’t let Party A violate any third
party’s legitimate interest. If the above-mentioned information changes, Party A
should be informed timely to make sure the information is real, accurate and
effective.

5.8 Party B makes sure that all products it provides won’t be already open or
empty (without enough parts, specification or other attached accessories, or
even the main part).

5.9 Party B undertakes responsibility of after-sale service as related national
laws and regulations, the agreement and its own promises stipulated.

 

6. The Responsibility for the Breach of the Agreement

6.1 If the reputation of Party A bears a loss because of Party B, Party B should
pay Party A as



 3 

 

 

   [image_001.jpg] 哈尔滨东星在线科技有限公司

 

what loss really happens. Party B should pay Party A for penalty within 10 days
after Party A issues a notice about the reputation damage. Party A can deduct
the amount of penalty from the latest settlement of the products’ payment if
Party A doesn’t pay on time.

6.2 As for orders paid by Party A beforehand (violate term 3.4 hereof), if the
delivery of Party B delays, the rate of penalty Party B pays to Party A should
be 0.05% of the total value of the orders each day; if the delivery delays more
than 5 working days, Party A is entitled to cancel the orders, and Party B has
to return the prior payment and pay Party A 5% of total value of the orders as
penalty.

6.3 If Party A bears a loss, for Party B breaches term 5.6 hereof, Party B
should take the obligation of compensation (including but not limited to
compensation Party A pays to its clients, administrative penalty, lawsuit fee,
counsel fee, appraisal fee and travel expense).

6.4 If Party A bears a loss, for Party B breaches term 5.7 and 5.8 hereof, Party
B should take the obligation of compensation (including but not limited to
compensation Party A pays to its clients, administrative penalty, lawsuit fee,
counsel fee, appraisal fee and travel expense), and pay the penalty of 100,000
yuan to Party A.

6.5 If Party A has to compensate its clients for Party B breaches term 5.9
hereof, Party B should pay for the loss.

6.6 If Party B provides invalid, fake VAT invoice, Party A is entitled to claim
compensation for the related loss, including but not limited to administrative
penalty, nondeductible taxation, etc.

6.7 If Party B has to pay Party A various compensation and penalty, for Party B
breaches the agreement, Party B should pay corresponding money within 5 days
after the act of compensation and breach, or Party A has right to directly
deduct from the payment of products.

 

7. Non-disclosure Clause

Each Party should undertake an obligation of non-disclosure about the content of
this agreement, and all business information (secret information) as well as
related information acknowledged in the course of signing and fulfilling the
agreement. Without prior written consent of one another, each party shouldn’t
utilize these secret information beyond the purpose of fulfilling the agreement.
If not, the party should take compensation reprehensibility for the loss it
makes to the other.

 

8. The Change and Termination of the Agreement

8.1 If one party claims termination because the other breaches the agreement, it
should inform the other one in written form 30 days ahead of time.

8.2 If the following conditions of one party occur, the other party is entitled
to terminate the agreement by written notice without prior notification. The
agreement will be terminate at the day the notice is received.

8.2.1 On the occasion of terminating the agreement stipulated in this agreement
or its attachments;

8.2.2 On the occasion of getting punishment of canceling business license or
suspending business from administrative department of the government, and losing
its legal operating identity or qualification;

8.2.3 Applying bankruptcy and entering into liquidation procedures;

8.2.4 Without consent of one another, transferring all or partial rights or
obligations hereof

 4 

 

 

      [image_002.jpg] 哈尔滨东星在线科技有限公司

 

 

to the third party;

8.2.5 Evidence shows that business bribery exists.

8.3 Unless otherwise stipulated hereof, Party A is entitled to terminate the
agreement under following conditions:

8.3.1 Party B is under a seriously deteriorating operating status, transfers
assets, withdraws funds, loses business reputation, or loses or probably loses
ability to undertake the obligation;

8.3.2 Party B severely violates the stipulation hereof and doesn’t correct 7
days after Party A issues a written notice.

8.4 After both parties cease to cooperate for any reason, the obligation of
warranty and after-sale service of Party B can be exempted.

8.5 After both parties cease to cooperate or 10 days after Party A informs Party
B of returning products, the act that Party B doesn’t correspondingly response
will be considered as giving up the ownership of the products. If the products
are missing or destroyed, Party A does not take any responsibility. If Party B
returns the money or compensates Party A, the responsibility should be
fulfilled.

 

9. Force Majeure Clause

If each party of the agreement is affected by force majeure so that it can’t
fulfill the obligations hereof, the party can be partially or totally exempt
from its obligations according to the degree of influence; but when encountering
force majeure and failing to fulfill the obligations, the party should inform
the other one within 24 hours after it happens, and provide evidence to testify
what happens, the coverage and degree of the influence within 3 working days
after the force majeure ends; if not, the party can’t be exempt from its
obligation; each party who encounters force majeure after delaying the
fulfillment of obligation, can’t be exempt from the obligation.

 

10. Others

 

10.1 As for any disputes occur in the course of fulfilling the agreement, both
parties should solve them through friendly negotiation. If not succeeded, a
lawsuit should be filed to the court where Party A locates.

10.2 Regarding the unaccomplished matters, both parties will sign written
supplementary agreement separately. Supplementary agreement and attachments
hereof are an integral part of the agreement and have equal legal effect. The
attachment files include attachment 1, “After-sale Service Clause”, attachment
2, “Anti-commercial Bribery Agreement”, attachment 3, “Letter of Authorization”.
Both parties can sign other attachment files about related issues.

10.3 The valid period of the agreement is from July ___, 2014 to July ___, 2015
and it will take effect once it is signed. Both parties start to negotiate a new
agreement 1 month ahead of the expiration of the agreement. If the agreement is
expired and new agreement is not signed, the expiration of the agreement should
extend to the date new agreement is signed on, but no more than 3 months, in
order to guarantee both parties’ cooperation.

10.4 The agreement is in triplicate, Party A holds two and Party B holds one.
Each copy enjoys equal legal effect.

 

 5 

 

 

    [image_001.jpg] 哈尔滨东星在线科技有限公司

  

 

 

Party A (Seal): Party B (Seal): Legal Person: Legal Person: Authorized Agent:
Authorized Agent: Address: Address:     Tel.: Tel.: Fax: Fax:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 6 

 

 

  [image_002.jpg] 哈尔滨东星在线科技有限公司

 

Attachment 1

After-sale Service Clause

1. Party B should provide after-sale service by the standards of manufacturers,
national three guarantees (for repair, replacement or refund), related laws and
regulations; if the three guarantees Party B promises publicly are higher than
the national stipulations, the promised one should be executed.

 

2. The start time of Party B providing after-sale service should be the date
when an end customer of Party A receives the product. Within ___ day (or days)
after the end customer of Party A receives the product, Party B should follow
the rules, return, replace or repair the product if an after-sale service is
carried out because of quality problems.

 

3. When a product needs repair, Party B can obtain the product at the address
designated by Party A or delegate Party A to send it to Party B via logistics or
other methods. Party B promises to repair within ___ day (or days) and sends it
to the designated address. The delivery time is subject to Party A getting the
signing receipt. If the repaired product doesn’t return as the above-mentioned
time, Party B should notify the parts store and purchasing executive of Party A
in written form via mail or fax the reason why it can’t be repaired or the exact
repair time. If it can’t be handed over within stipulated time or without
notifying Party A in written form, Party A will deduct its original price from
the payment of products.

If the product which needs repair is beyond the coverage stipulated by the
manufacturer, Party B has to issue a written notice to Party A, and ____ (Choose
A or B) A. Exchange a new product; B. Dispose at discount price which Party A
negotiates with the end customer.

 

4. When replacing the product, Party A should change it into the full set of the
new product (including but not limited to main part, accessories, new packing
and random gift, etc.) within ___ day (or days) after receiving Party A’s
notice, and deliver it to the designated address. If Party B refuses to change
all kinds of accessories and packing, Party A is entitled to deduct
corresponding fee when settling.

 

5. As the product damage on arrival, Party B should replace it to same new
products (including but not limited to main part, accessories, new packing,
random gift, etc.) and deliver to the designated address within ___ day (days)
after receiving Party A’s notice or handle them as returned products.

 

6. Party A is obliged to provide customers of Party A with inspection report for
repaired or replaced products which need the report. If not, or Party B believes
it shouldn’t be that way, Party B should bear all responsibility and expenses
Party A spends thereof.

 

7. When repairing or replacing products because of quality issues, Party B
should undertake corresponding fees of repair or replacement, shipping fee and
possible compensation for the customers of Party A thereof. Party A is entitled
to deduct that money when settling.

 

8. After the product is repaired or replaced and before it is delivered to the
end customer, if



 7 

 

 



                                           [image_001.jpg] 哈尔滨东星在线科技有限公司

 

its price changes, an amount of reduced price occurs, therefore, Party B has to
compensate Party A. The amount will be paid according to the main agreement.

 

9. In the process of both parties fulfilling the agreement, Party A should
notify Party B the occurrence of repair or replacement for any reason via
telephone, mail and so on, and Party B should fetch the products itself in Party
A’s store within ___ day (days) after receiving the notice. If Party B can’t get
the products itself, Party A can send them to Party B via logistics or other
ways and the fees occurred should be undertook by Party B. If the products can’t
be delivered because of Party B, Party B should take losses it makes to Party A.

The designated receiving address of Party B is:

 

Tel.: Receiver:

 

10. If Party B changes the above-mentioned address, it should inform Party A
within 10 working days ahead of time, or Party B should compensate Party A’s
losses thereof.

 

 

 

 

 

 

 

 

 8 

 

 

 

   [image_002.jpg] 哈尔滨东星在线科技有限公司

 

 

Attachment 2

Anti-commercial Bribery Agreement

In the period of cooperation, both parties conclude the following terms through
friendly negotiation in order to uphold mutual benefit and promote the
development of sound relation:

 

Term 1 Both parties strictly abide by the stipulation of laws and regulations
about forbidding commercial bribery, unwaveringly refuse commercial bribery,
never offer or receive a bribe, or get presents for other improper business
practices.

 

Term 2 Commercial bribery hereof refers that Party B or stuff of other companies
offer Party A’s stuff spiritual or material, direct or indirect presents, such
as kickback, entertainment, tourism, diners, etc., in order to acquire the
cooperation with Party A or the interest of cooperation.

 

Term 3 Any stuff or department of Party A shouldn’t ask Party B for money,
valuables or other presents in the name of Party A or not. If Party B finds that
the stuff of Party A has the above-mentioned behaviors, Party B and the stuff
can report to Party A and Party A can offer corresponding reward according to
the circumstances.

 

Term 4 Party B or its stuff shouldn’t directly or indirectly offer money,
valuables, marketable securities or improper benefit in other means in private
in the name of Party B or their own to any stuff of Party A. Or that would be
considered as a violation of Party A’s benefit. That is including but not
limited to cash, check, credit card, samples or other goods, entertainment
coupon, membership card, currency or kickback in cash, commission return,
employment or house purchasing, tourism, dinner or personal service, etc.

 

Term 5 If Party A’s stuff ask Party B for any improper benefit in any means,
Party B should turn them in timely and provide Party A with related evidence.
Party A will handle it after verifying and keep it a secret for Party B. As for
Party B’s assistance, Party A will give Party B more business opportunities
according to the circumstance.

 

Term 6 If Party B violates this stipulation, offers a bribe to any stuff of
Party A to acquire any improper business benefit or more special business
treatment, or doesn’t assist Party A in investigating the stuff for accepting
bribes, Party A can stop all cooperation with Party B and take measures such as
freezing all accounts payable of Party B, meanwhile, Party B should pay Party A
penalty of 100,000 yuan.

 

 

 9 

 

 



  [image_001.jpg] 哈尔滨东星在线科技有限公司

 

 

Attachment 3

Letter of Authorization

 

I. As for work demands, our company hereby authorizes (Mr/Ms) ______ to take
charge of related business with your company. His or Her behavior has equal
legal effect with that of the company. The company will take all legal
responsibility and consequences of the authorized representative. If changed,
the company will inform your company in written form timely. The company
authorizes the representative:

1. to negotiate, sign and fulfill the agreement, supplement agreements and
attachments;

2. to check, confirm and settle current accounting;

3. to confirm receipts of each delivery and returned products;

4. to provide all sorts of confirmation letters and memo;

5. to confirm remedy amount payable due to reduced price;

6. to confirm and manage business discount and profit remedy;

7. to confirm accounts payable of fees of market promotion, management and sales
promotion;

8. to confirm and manage other fees beyond the contract;

9. other: ________________________________________.

II. This letter will be invalid if altered or copied; the authorized
representative has no right to transfer the authorization, hereby authorized.

 

 

Name of Company of Authorization (Seal):   Legal Person
(Signature):              Paste A Copy of Authorized Representative’s ID Card
Authorized Representative (Signature): (Seal) Date of Issue:  

 

 

 

 

 

 

 

 10 

 

 

 

  [image_001.jpg] 哈尔滨东星在线科技有限公司



The List of Suppliers’ Credentials

I. Regular Credentials’ List

1. A Copy of Business License;

2. A Copy of Organization Code Certificate;

3. A Copy of Tax Registration Certificate;

4. A Cope of General Taxpayer Certificate;

5. A Copy of Permit of Opening A Bank Account;

6. Copies of Front and Back Sides of Legal Person’s ID Card;

7. Letter of Authorized Agent or Authorized Sales Certificate;

8. Copies of Trademark Register Certificate and the Letter of Authorization;

9. Certification of Product Quality and A Copy of Quality Report;

10. Testimonials of 500,000 or above Annual Sales Value.

 

II. Professional Credentials’ List

1. A copy of import declaration issued by the Customs as well as certificate and
symbol of quality inspection issued by related administrative department should
be provided for import goods and these goods should be added related symbols and
Chinese label as China stipulated.

2. 3C category goods: 3C Certificate.

 

* If a supplier holds plenty private brands, it has to provide proof materials
to testify they are owned by one controller.

 

 



 11 

